The presiding judge then stated, that in his charge to the jury he mentioned, that whatever right the defendant might have acquired by the parol gift to his wife from his father-in-law, he had lost it by suffering the negro to remain so long in the adverse possession of the plaintiff, or his guardian, without bringing his action. That four years’ peaceable possession of a negro, or other chattel, by a person claiming it in his own right, will, under our limitation act, give a title to the possessor, and bar any other person, however high his title may have been, from a recovery.
The jury, however, contrary to the opinions delivered by the judge, found for the defendant.
*426This was, therefore, a motion for a new trial, as the ver» diet was alleged to be against law, and the charge of the judge who tried the cause.
The Judges, without argument, ordered the verdict to be set aside, and a new trial granted, without costs.
Present, Grimice, Waties, Johnson, Trezevant and Brevard.